Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-9 and 11-20 are presented for examination and claims 2 and 10 are cancelled.
Response to Amendment
2.	The rejection under 103 has been maintained since applicant’s argument s and amendment are not persuasive. The rejection under double patenting has been withdrawn since applicant’s amendments overcome the rejection.
Response to Arguments
3.	Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.  Applicant argues that the combination of Busch and Gao fail to discloses “wherein the estimated disturbance corresponds to an impact on the thermal zone of a task workload sent to one or more devices located in the thermal zone”. However, examiner disagrees since Geo discloses in par. Fig. 5, [0030], [0035], [0048], [0080], [0111], [0112], process control variables are highly dependent on the operating conditions (work load or task) and web material characteristics suitable for the rejection of significant internal and external disturbances. The prediction module 508 is adapted to accept the measured system output and calculated estimated values of the system output from the present time to a time in the future. [0035] in one aspect the ADRC controller utilizes a predictive computer component; [0049], A "computer component" refers to a computer and elements of a computer, such as hardware, firmware, software, a combination thereof, or software in execution. For example, a process running on a processor (this interpreted as a workload task of the computer), a processor, an object, an executable, an execution thread, a program, and a computer itself) or module that in one embodiment predicts future values of the plant output. 
For this reason, the rejection under 103 has been maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1, 3-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US 2013/0098599) in view of Gao et al. (US 2012/0283850).
Regarding claims 1, 9 and 17, Busch discloses datacenter/storage server (data center 90), comprising:  
a temperature sensor/measurement in a thermal zone (temperature monitoring control logic 46 for monitoring a temperature in each zone 20, 22)
 a device (computer 12) in a thermal zone (zone1-zone 6, 20); 
a cooling element (cooling elements 30, 32) associated with the thermal zone (Fig. 1,3 and 4); and 
a controller (40) configured to: 
receive a temperature measurement from the thermal zone ([0031], temperature measurements from each computer device 12 and/or each rack 70 may be combined either at the racks 70, before transmission to the controller 40, or after being separately transmitted to the controller 40). In addition, Busch discloses in FIG. 1, the controller 40 may then dynamically adjust the airflow rate within the zone (i.e. the airflow rate of the CRAC units 80) in relation to zone-level power consumption and temperature. The controller 40 may also dynamically adjust the airflow rate provided by the device fans or rack-mounted blower modules in relation to the zone-level power consumption and temperature); and
However, Busch does not specifically disclose: calculate an estimated temperature for the thermal zone and an estimated disturbance for the thermal zone based on the temperature measurement; and generate an output control signal to control the cooling element according to the estimated temperature and the estimated disturbance; and wherein the estimated disturbance corresponds to an impact on the thermal zone of a task workload sent to one or more devices located in the thermal zone.
Gao discloses calculate an estimated temperature for the thermal zone and an estimated disturbance for the thermal zone based on the temperature measurement; and (abstract, the extended ADRC controller accepts sensor information from the plant. The sensor information is used in conjunction with an extended state observer in combination with a predictor that estimates and predicts the current state of the plant and a co-joined estimate of the system disturbances and system dynamics); generate an output control signal to control the cooling element according to the estimated temperature and the estimated disturbance (Abstract, [0056], multiple designs, systems, methods and processes for controlling a system or plant using an extended active disturbance rejection control (ADRC) based controller to control a plant (i.e. the system to be controlled) to achieve certain desired goals and objectives); and wherein the estimated disturbance corresponds to an impact on the thermal zone of a task workload sent to one or more devices located in the thermal zone (Fig. 5, [0030], [0035], [0048], [0080], [0111], [0112], process control variables are highly dependent on the operating conditions (work load or task) and web material characteristics suitable for the rejection of significant internal and external disturbances. The prediction module 508 is adapted to accept the measured system output and calculated estimated values of the system output from the present time to a time in the future. [0035] in one aspect the ADRC controller utilizes a predictive computer component. [0049], A "computer component" refers to a computer and elements of a computer, such as hardware, firmware, software, a combination thereof, or software in execution. For example, a process running on a processor (this interpreted as a workload task of the computer), a processor, an object, an executable, an execution thread, a program, and a computer itself) or module that in one embodiment predicts future values of the plant output). 
Busch’s zone cooling responsive to zone power consumption (workload) and Gao’s plant performance and error control algorithm are analogous art. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the plant performance and error control algorithm of Gao for zone cooling responsive to zone power consumption (workload) of Busch  for monitoring and controlling a power consumption of the heat-generating devices at each zone, independently controlling a cooling fluid flow rate to each zone, targeting one of the zones for increased cooling in response to a detected increase in the power consumption at the targeted zone, and increasing the cooling fluid flow rate to the targeted zone in immediate response to the power consumption increase, Par.[0014] of Busch.
Regarding claims 3 and 11, Busch discloses the one or more devices comprise at least 15one of a solid-state drive (SSD), a processor, or a graphics processing unit (Fig. 1, The computer 12, include storage device, memory, display and processor).
Regarding claims 4 and 12, the combination of Busch and Gao disclose: Busch discloses comparing, by the controller, the temperature measurement with a target temperature of the thermal zone (Fig, 2 shows the measured temperature T1and T2 is comparing with the Tref, (Fig. 2, [0022]-[0029]); and Gao discloses 20calculating, by the controller, a temperature tracking error according to the comparing ([0021]-[0023], tracking applications zero error tracking controller).
Regarding claims 5 and 13, the combination of Busch and Gao disclose: Busch discloses to control the temperature of the thermal zone, the method further comprises: 25generating, by the controller, an output control signal to control a cooling element associated with the thermal zone ([0031], FIG. 1, the controller 40 dynamically adjust the airflow rate within the zone (the airflow rate of the CRAC units 80) in relation to zone-level power consumption and temperature); and providing, by the controller, the output control signal to the cooling element, -22-1195424 - WB-201711-015-1-US1 wherein the output control signal is generated according to the temperature tracking error, the estimated temperature, and the estimated disturbance ( the control signal generated based on the temperature read as Fig. 2,[0031],  predicating temperature increase relation to the zone-level power consumption, [0020], the prediction disturbance from the consumption power of computer device 12 in sub zones). And Gao discloses in Fig. 3, element 304, [0036], [0081], the ADRC controller includes a model, the model is used to improve the estimator or predictor state and disturbance captures.
Regarding claims 6 and 14, Gao discloses controller comprises an extended state observer (ESO), and the output control signal is a function of outputs of the ESO (0017], [0100], ESO 240).
Regarding claim 18, Gao discloses the device comprises at least one of a solid-state drive (SSD), a processor or a graphics processing unit ([0048], computer component).

Allowable Subject Matter
5.	Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 8 and 16 are directly or indirectly dependent on claims 7 and 15, those claims are also allowable at least by virtue of their dependency.
Citation Pertinent prior art

6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shetu et al.  discloses a workload-based mathematical model for predicting CPU temperature. Such
forecasting model can be essential for preventing critical thermal emergencies such as server shutdown owing to over
heating and cooling system failure. Our prediction model can also be helpful for devising dynamic thermal management
scheme that manages fan speed by allocating the workload intelligently.
Ge discloses Based on the above temperature prediction model, the authors propose a thermal aware task migration policy called Predictive Dynamic Thermal Management (PDTM). When a task running on a processor is projected to exceed the temperature threshold, it will be moved to a processor that is predicted to be the coolest in the future.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119